ILANA DIAMOND ROVNER, Circuit Judge,
concurring.
Although I agree with the majority’s analysis of Jefferson’s First Amendment claim given the extraordinary facts that Jefferson has alleged, I nevertheless write separately to underscore my view that the proper application of the Pickering-Connick balancing test to speech that is conceded to be on a matter of public concern would, as a general matter, require a more fully developed factual record. In particular, I believe that in order to strike the appropriate balance between an employee’s interest as a citizen in expressing himself on a matter of public concern and the state’s interest as an employer “in promoting the efficiency of the public services it performs through its employees,” Pickering, 391 U.S. at 568, 88 S.Ct. at 1734-35, and thus to give the values that lie at the heart of the First Amendment their proper weight, it is ordinarily necessary to know somewhat more about what the employee said (or what the employer reasonably believed the employee said, see Waters, 511 U.S. at -, 114 S.Ct. at 1889-90) than would be conveyed by the mere characterization of that speech as “critical,” or even “extremely critical,” of other public officials or employees.
The right to criticize public officials is, after all, protected by the First Amendment, Wilbur v. Mahan, 3 F.3d 214, 215 (7th Cir.1993), and the issue of whether a public employer has a sufficiently good reason to justify infringing upon that right by dismissing the employee will generally depend in significant part on the nature of the criticism that was voiced. See Pickering, 391 U.S. at 569-73, 88 S.Ct. at 1735-37. To take an obvious example, speech that accurately exposes official impropriety or corruption may certainly be described as highly critical of the officials it targets, yet it has generally been accorded the greatest level of First Amendment protection. See, e.g., Feldman v. Philadelphia Housing Authority, 43 F.3d 823, 829-31 (3d Cir.1994). Indeed, the interest of the employee in speaking out to uncover government malfeasance has often been held *1299to outweigh the interest of the employer in maintaining harmony in the workplace. See Conner v. Reinhard, 847 F.2d 384, 390-91 (7th Cir.), cert. denied, 488 U.S. 856, 109 S.Ct. 147, 102 L.Ed.2d 118 (1988); Johnson v. Multnomah County, Oregon, 48 F.3d 420, 427 (9th Cir.), cert. denied, — U.S. -, 115 S.Ct. 2616, 132 L.Ed.2d 858 (1995); Feldman, 43 F.3d at 831; O’Connor v. Steeves, 994 F.2d 905, 915-16 (1st Cir.), cert. denied, 510 U.S. 1024, 114 S.Ct. 634, 126 L.Ed.2d 593 (1993); Powell v. Gallentine, 992 F.2d 1088, 1091 (10th Cir.1993). Thus, because the test articulated in Pickering “is truly a balancing test,” (see Feldman, 43 F.3d at 830), requiring us to weigh competing interests, I believe that the court must, in the usual case, know more about the actual content of the employee’s expression beyond the fact that it is “extremely critical” of the employer.
The Court’s decision in Waters is instructive in this regard. In Waters, where the actual content of the employee’s speech was in dispute, the Supreme Court held that the employer was entitled to act on the basis of “the facts as the employer reasonably found them to be,” 511 U.S. at -, 114 S.Ct. at 1889 (emphasis in original). The reasonableness of the employer’s conclusions concerning what the employee said would, in turn, be assessed on the basis of the way in which the employer arrived at those conclusions, including the procedures it used to ascertain the content of the speech. Id. at -, -, 114 S.Ct. at 1884-86, 1889. If all that a court needed to know to proceed to the Pickering balancing test were that the employee’s speech was “extremely critical” of the employer, one wonders why the Supreme Court would have required employers to come to reasonable conclusions about what an employee actually said, not to mention reasonable assessments of the disruptive potential of that speech, before being entitled to restrict it without offending the employee’s First Amendment rights. See id. The requirement that employers follow adequate procedures when faced with uncertainty about the actual content of speech indicates that actual content is indeed important to arriving at a just balance of interests. See id. at -, 114 S.Ct. at 1889 (“If an employment action is based on what an employee supposedly said, and a reasonable [employer] would recognize that there is a substantial likelihood that what was actually said was protected, the [employer] must tread with a certain amount of care.”)
I agree nonetheless that in the present ease we can properly conclude on the basis of all the facts before us that the defendants were clearly justified in dismissing Jefferson for the criticism to which he subjected the local police department and the court. As Jefferson himself has conceded, in addition to launching into a lengthy and severe critique of those officials on the public airwaves on two separate occasions, Jefferson decided to do so from the perspective of a local street gang member. In criticizing the police department and the court from the standpoint of a gang member, Jefferson embraced a position that was fundamentally at odds with his position as an officer of the court, thus amply justifying his superiors’ determination that public confidence and the confidence of the court in the probation department would be gravely compromised by Jefferson’s continued employment. On the basis of Jefferson’s expression, his employer was entirely reasonable in doubting Jefferson’s loyalty to the probation department and its mission.
One final comment. I do not understand the majority’s opinion to suggest that the Pickering balancing test may be applied when the court knows nothing more than the “gist” of the employee’s speech. I would be unable to join such a holding. Fortunately, this case does not require such broad measures. Our application of the balance does not rest solely on the “gist” of Jefferson’s speech, but on all of the facts discussed by the majority. I therefore join the majority in its conclusion that Jefferson’s interest in his speech was clearly outweighed by his employer’s interest in protecting the public image, integrity, and efficient operation of the probation department.